Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of invention I (claims 1-18) in the reply filed on 5/11/21 is acknowledged.  The traversal is on the ground(s) that Applicant’s traversal of the combination/subcombination restriction requirement does not address the facts the Examiner justified in instituting the restriction requirement.  
Applicant argues “claims 1-18 may be considered a sub-combination BBR while claims 19 and 20 may be considered a combination ABRB, which, as the MPEP makes clear, does not support a restriction” (Applicant’s remarks of 5/11/21, p. 2). This is not found persuasive because Applicant’s arguments purports to address the relationship between claims 1-18 and 19-20, while their arguments only support the relationship between claim 1 and 19-20.  The Applicant’s remarks ignore the details of the subcombination required in claims 2-18.   First, the examiner in the section 6 of the restriction requirement dated 3/19/21 was clear that claim 1 links the two inventions, which if claim 1 was found allowable the two groups would be rejoined (see below, SP, but not required in the combination ABBR.  The Examiner’s basis for the restriction is not at all addressed in the traversal to the restriction requirement.
Regarding undue search burden, the Examiner during the search of invention I has found a reference applicable to Invention II.  Therefore a rejection is being made for the claims of Invention II.  However since during prosecution, the claims of Invention II can be amended, which might create a search burden specific to that of Invention II, the restriction requirement is being maintained, while a rejection for claims 19 and 20 is included in the instant action. 
The requirement is still deemed proper and is therefore made FINAL.
Objections to the Claims, Specification and Drawings
There is a lack of correspondence between the claimed subject matter, the detailed written description, the summary of invention and the drawings as to 
a.	Claim 12 requires “an area of the thermal interface material is the same as an area of the at least one electronic component”, whereas figures 6 and 8 clearly show the electronic component 341 is larger than the thermal interface material.   	
Drawings
The drawings are objected to because in fig. 8, the reference numerals 611 and 612 appear to be swapped.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
a.	para. [0089], line 6, “512” should be “712”; and
b.	Para. [0050], line 38 and 39 require “PEM”.  The usage of “a power entry module (PEM) nut” makes no sense; and the Examiner believes is referring just to a “PEM nut.”  If this correct “PEM” is a trademark and should be acknowledged as such. If “PEM” is a trademark, the use of the term “PEM”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
  Appropriate correction is required.
Claim Objections
Claims 12-15 are objected to because of the following informalities:  
a.	Claim 12, line 2, “the same” lacks antecedent basis and should be “a same”;
b.	Claim 12 requires “an area of the thermal interface material”, “an area of the at least one electronic component” and “an area of the shielding sheet.”  Each of the areas is understood as in a planar view of electronic device of fig. 3;
c.	Claim 12, line 4 requires “an area” of the thermal interface material.  Is this “area” a different area than the area of line 2, or are these areas the same areas?
d.	Claim 12, lines 2 and 4-5 each require “an area of the thermal interface material.”  Should the area of lines 4-5 have antecedence in the area of line 2, or are these different areas?

f.	Claim 15 possibly contains the trademark/trade name “PEM”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a certain manufacture’s nut and, accordingly, the identification/description is indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo (US 7,245,896) and Yamaguchi (JP 2005-64266).
With respect to Claim 1, Seo teaches an electronic device (fig. 4) comprising: a circuit board (10); at least one electronic component (20) mounted on a surface (fig. 4, top of 10) of the circuit board; a shielding sheet (30) attached to the circuit board to cover (see fig. 4) the at least one electronic component; a thermal interface material (TIM)  (40) stacked on the shielding sheet to overlap (see fig. 4) the at least one electronic component; and a heat dissipation member (45) disposed to face (see fig. 4) the surface of the circuit board, being in surface contact (45 surface contacts 40) with the thermal interface material, and fastened (using 47) to at least a portion (fig. 4, portion of 10 near 47) of the circuit board by a fixing member (47).  Seo fails to disclose a shielding sheet attached to the surface of the circuit board.  Yamaguchi teaches at least one electronic component (31) mounted on a surface (fig. 1, top of 30) of the circuit board and a shielding sheet (fig. 1, 2,3,4) attached to the surface of the circuit board (30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shielding device of Yamaguchi for that of Seo for the purpose of providing a means of grounding the shielding sheet to the circuit board to allow electromagnetic shielding of the electronic component. 
With respect to Claim 2, Seo discloses the claimed invention except for the shielding sheet includes an adhesive layer, an insulating layer, and a conductive layer disposed between the adhesive layer and the insulating layer.  Yamaguchi teaches the shielding sheet includes an adhesive layer (6 on 4), an insulating layer (3), and a 
With respect to Claims 3 and 4, Seo discloses the claimed invention except for the adhesive layer is removed at a portion of the shielding sheet which overlaps the at least one electronic component, so a portion of the conductive layer is exposed and the exposed portion of the conductive layer is in surface contact with the at least one electronic component disposed thereunder (claim 3).  Yamaguchi teaches the adhesive layer is removed at a portion (fig. 1, 5 replaces 6 of 4) of the shielding sheet which overlaps (see fig. 1) the at least one electronic component, so a portion (at 5 on lower side of 2) of the conductive layer is exposed and the exposed portion of the conductive layer is in coupled (see fig. 1) with the at least one electronic component disposed thereunder (claim 3) and the insulating layer is removed at a portion (see fig. 1, 5 replaces 3) of the shielding sheet which overlaps (see fig. 1) the at least one electronic component, so a portion of the conductive layer (at 5 on upper side of 2) is exposed and the exposed portion of the conductive layer is coupled (see fig. 1) with the thermal interface material disposed thereover (claim 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo with exposed portion of the conductive layer of Yamaguchi for the purpose of providing good thermal contact between the conductive layer and the In re Karlson, 136 USPQ 184.
	With respect to Claim 5, Seo discloses the claimed invention except for the conductive layer includes a plurality of nanofibers plated with copper (Cu), graphite, or nickel (Ni).  Yamaguchi teaches for the conductive layer includes a plurality of nanofibers plated with copper (Cu), graphite, or nickel (Ni).  Yamaguchi teaches the conductive layer includes a plurality of nanofibers (¶[0022], threads) plated (“plated” is a product-by-process limitation with only the structure of plated is considered in determining patentability, see MPEP 2113) with metal (¶[0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the shielding device of Yamaguchi for that of Seo for the purpose of providing a stretchable shielding sheet to the circuit board to allow electromagnetic shielding of the electronic component in a smaller area such as a mobile phone.  Yamaguchi fails to disclose the metal is copper (Cu), graphite, or nickel (Ni).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the material to be a good thermal conducting In re Leshin, 125 USPQ 416.
With respect Claim 6, Seo discloses the claimed invention except for the conductive layer is in contact with a ground pad disposed on the surface of the circuit board at a boundary of the shielding sheet.  Yamaguchi teaches the conductive layer is coupled with a ground pad (“G”) disposed on the surface of the circuit board at a boundary (see fig. 1 by 26) of the shielding sheet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo with the ground pad of Yamaguchi for the purpose of providing a screw to the ground pad to insure a reliable grounding connection for the conductive layer.  Yamaguchi fails to disclose the conductive layer is in contact with a ground pad.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to omit the insulating film in the region of the grounding pad to obtain a better grounding connection between the conductive layer and the ground pad, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
With respect to Claims 12 and 13, Seo further teaches an area (fig. 4, area of 24 looking at top down) of the thermal interface material is the same (see fig. 4) as an area (fig. 4, combined area of a pair of 20s looking at top down) of the at least one electronic component, and wherein an area (area of 32 of 30 looking at top down) of the shielding sheet is larger (see fig. 4) than an area (fig. 4, area of 24 looking at top down) of the 
With respect to Claim 14, Seo discloses the claimed invention except for an area of the heat dissipation member is 50 to 90% of an area of the circuit board.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the ratio of the heat dissipation member to be any value including that of 50 to 90% of an area of the circuit board so that the heat sink uses the majority of the area available for cooling the electronic component, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to Claim 15 (see attached interview that PEM has nothing to do with a power entry module, but is probably just a trademark of a nut) , Seo discloses the claimed invention including a screw (47).  Seo and Yamaguchi fail to disclose the fixing member includes a nut formed on the circuit board or the heat dissipation member, and wherein a screw inserted in the nut.  Official Notice is taken that a nut formed on a circuit board for a screw to be inserted therein is well-known in the art.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Seo with a well-known nut for the purpose of fastening the heat dissipating member to the circuit board.  

With respect to Claim 17, Seo and Yamaguchi disclose the claimed invention except for the at least one electronic component includes at least one of a central processing unit, an application processor, a graphic processing unit, an image signal processor, a sensor hub processor, a communication processor, a Power Amp Module (PAM), or a Power Management Integrated Circuit (PMIC).   It would have been an obvious matter of choice to for the electronic component to be any type of component including a central processing unit, an application processor, a graphic processing unit, an image signal processor, a sensor hub processor, a communication processor, a Power Amp Module (PAM), or a Power Management Integrated Circuit (PMIC) that requires thermal management and electromagnetic shielding for reliable operation, since applicant has not disclosed that any of the specific types of electronic component  solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any type of electronic component.
With respect to Claim 18, Seo further teaches an air layer (see fig. 1, between 10 and 45 where 20s are not present) is formed between the heat dissipation member and the circuit board in a region (fig. 1 region where pairs of 20s are not present) not overlapping the at least one electronic component.
With respect to Claim 19, Seo teaches an electronic device comprising: a circuit board (10); at least one first electronic component (fig. 4, left hand pair of 20s) and at least one second electronic component (fig. 4, right-most 20) formed on a surface (fig. 
Claims 7, 8 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo (US 7,245,896), Yamaguchi (JP 2005-64266) and Cromwell (US 2004/0247925).

Claims 7 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo (US 7,245,896), Yamaguchi (JP 2005-64266) and McCullough (US 6,014,315).
Seo discloses the claimed invention including the heat dissipation member includes: a heat spreader (45) being in surface contact (see fig. 4) with the thermal interface material.   Seo and Yamaguchi fail to disclose a fixing plate configured to fix the heat spreader.  McCullough teaches a fixing plate (fig. 1, 146) configured to fix the heat spreader (120) (104) (claim 7) and the fixing plate is disposed between the heat spreader and the thermal interface material (135) and has a groove (142) exposing the heat spreader at a portion (see fig. 5) overlapping the thermal transfer material, and wherein the thermal interface material is in surface contact (see fig. 5) with the heat spreader through the groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Seo 
Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo (US 7,245,896), Yamaguchi (JP 2005-64266) and Damaraju (US 9,436,235).
Seo and Yamaguchi disclose the claimed invention except for the heat spreader is a heat pipe or a vapor chamber.  Damaraju teaches the heat spreader (fig. 3, 300) is a vapor chamber (330).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heat spreader of Damaraju for that of Seo for the purpose of increasing the heat conductance of the heat spreader for greater heat dissipation of the electronic component. 
Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo (US 7,245,896), Yamaguchi (JP 2005-64266) and Pahl (US 2017/0135240).
Seo and Yamaguchi disclose the claimed invention except for a shield can configured to cover the at least one second electronic component on the surface of the circuit board.  Pahl teaches a circuit board (3), at least one first component (¶[0046], l. 2 and ¶[0028], ll. 1-3) and at least one second component (¶[0046], l. 2 and ¶[0028], ll. 1-3) formed on a surface (fig. 3, top of 3) of the circuit board and a shield can (4) configured to cover (see fig. 1) the at least one second electronic component on the surface of the circuit board.  Pahl teaches a shield can configured to cover the at least one second electronic component on the surface of the circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of with the shield can of Pahl for the purpose of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,377,475, 6,744,640 and 10,104,763 discloses a shielding sheet attached to a circuit board to cove an electronic component.  US 10,542,630 is the issued patent of US 2017/0135240.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  5/26/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835